Judgment and order affirmed, with costs, with leave to the plaintiff, however, if so advised, and if the facts warrant it, to apply at the Special Term within twenty days after service of a copy of the order herein for a rehearing upon new or additional affidavits in which may be incorporated evidentiary facts disclosing a triable issue of fact under the pleading. (As to procedure, see Newman v. Special, 257 App. Div. 1030.) All concur. (The judgment dismisses the complaint in an action on promissory notes.) Present — Taylor, P. J., Dowling, McCum, Larkin and Love, JJ.